                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE RESISTORS ANTITRUST                          Case No. 15-cv-03820-JD
                                         LITIGATION
                                   8                                                        ORDER DENYING DIRECT
                                                                                            PURCHASER PLAINTIFFS’ MOTION
                                   9                                                        FOR FINAL APPROVAL AND
                                                                                            MOTION FOR ATTORNEYS’ FEES,
                                  10                                                        EXPENSES AND SERVICE AWARD
                                                                                            Re: Dkt. Nos. 546, 543
                                  11

                                  12          In this antitrust class action, the direct purchaser plaintiffs have reached class action
Northern District of California
 United States District Court




                                  13   settlements with all remaining defendants. The Court previously granted preliminary approval of
                                  14   those settlements. Dkt. Nos. 541, 542. DPPs now seek final approval, as well as attorney’s fees,
                                  15   expenses and a service award. Dkt. Nos. 546, 543. The motions are deficient in several ways, and
                                  16   are denied.
                                  17          Final Approval: The DPPs’ motion was filed on July 29, 2019, but the claims period did
                                  18   not close until August 14, 2019. There have been no updates apprising the Court of any additional
                                  19   claim forms received between July 29, 2019, and August 14, 2019, or the status of the claim forms
                                  20   received from the “205 entities not on the class list [that] were filed on the settlement website.”
                                  21   Dkt. No. 546 at 6. See N.D. Cal. Procedural Guidance for Class Action Settlements (“Procedural
                                  22   Guidance”), Final Approval ¶ 1 (“The motion for final approval briefing should include . . . the
                                  23   number of class members who submitted valid claims”). The Court would also like to understand
                                  24   the estimated range for the pro rata distributions to class members, and the details of proposed
                                  25   payment, e.g., how long class members will have to cash their checks and what will happen to any
                                  26   uncashed amounts.
                                  27          Attorney’s Fees, Expenses and Service Award: DPPs request an attorney’s fees award of
                                  28   $10.05 million based on summary charts listing attorneys’ and staff members’ names, their hourly
                                   1   rates and total number of hours billed. Dkt. No. 543-1, Exs. B & C; Dkt. No. 543-2, Exs. 1 & 2.

                                   2   In effect, the charts just give a name and an associated total billing amount -- often well into the

                                   3   several hundreds of thousands of dollars -- with no breakdown whatsoever explaining how the

                                   4   time was used to benefit the class. This approach is plainly insufficient under well-established

                                   5   standards. No paying client would ever stand for it, and it is a disservice to the class and the

                                   6   Court. The charts also do not provide the level of detail that is required by our district’s

                                   7   Procedural Guidance. See Procedural Guidance, Final Approval ¶ 2 (“Declarations of class

                                   8   counsel as to the number of hours spent on various categories of activities related to the action by

                                   9   each biller, together with hourly billing rate information may be sufficient, provided that the

                                  10   declarations are adequately detailed.”).

                                  11          The $25,000 bonus requested for named plaintiff Schuten Electronics is equally bereft of

                                  12   support. Schuten Electronics’ president James Schuten simply “estimates” the hours of work he
Northern District of California
 United States District Court




                                  13   did with no time records or periods of any sort and only the vaguest of descriptions of what his

                                  14   work was. Dkt. No. 543-3. See Procedural Guidance, Final Approval ¶ 3 (“All requests for

                                  15   incentive awards must be supported by evidence of the proposed awardees’ involvement in the

                                  16   case and other justifications for the awards.”). The Court also notes that the proposed award

                                  17   equates to an eye-watering hourly rate of $455 for Schuten, which vastly exceeds anything the

                                  18   Court has ever been asked to consider for a named plaintiff.

                                  19          There is no doubt that successful counsel are entitled to appropriate compensation for the

                                  20   work they do and the risks they take. The Court has no hesitation to award lodestars and

                                  21   multipliers when the circumstances warrant it, and has done so in many class action cases. But

                                  22   here, plaintiffs’ counsel at Cohen Milstein and Hagens Berman are in effect asking that they be

                                  23   paid whatever they think is fair, no questions asked. That will not do. The Court will not award

                                  24   millions of dollars based on counsel’s and the named plaintiff’s say-so, especially when that

                                  25   money will be taken directly out of the hands of class members.

                                  26          Proposed Order: The proposed order submitted by DPPs contains self-congratulatory

                                  27   language that is unwarranted and unhelpful to the Court. Representative samples include

                                  28   sentences such as, “class counsel has achieved exceptional results for the class,” “this case . . .
                                                                                          2
                                   1   require[ed] a high level of skill by class counsel,” and “the reputation and ability of Hagens

                                   2   Berman and Cohen Milstein supports the requested fee.” Dkt. No. 546-1. Statements like these

                                   3   are better suited for firm marketing materials than they are for orders proposed for the Court’s

                                   4   issuance.

                                   5          DPPs may file new motions by October 7, 2019. If that deadline is not met, the case will

                                   6   be advanced to the Court’s trial calendar.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 6, 2019

                                   9

                                  10
                                                                                                    JAMES DONATO
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
